Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the office action mailed on 9/19/2022 in which claims 1-29 are pending, claims 21-29 are new and claims 1, 13 and 14 are 1 currently amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a brake sub-system configured to reduce a rotational velocity of the cylindrical screen to cause relative motion between the cylindrical screen and the skin surface as the shaving apparatus is moved along the skin surface.”  If the brake sub-system is reducing a velocity of the cylindrical screen, inherently that means that the cylindrical screen is rotationally moving.  A body at rest has no motion, and thus there would be nothing to reduce.  If the cylindrical screen is rotationally moving as was just established, and the user’s skin is stationary, there is already relative rotational motion between the cylindrical screen and the skin.  How is reducing the velocity of the screen causing relative motion between the screen and the skin, if there is already relative rotational motion between the screen and the skin inherently due to the rotation of the cylindrical screen. 

Claim 1, lines 13-14 recite, “in a first state the cylindrical screen rotates freely so that there is no relative motion between the cylindrical screen and the skin surface”. The skin isn’t rotationally moving with the screen. If the screen is rotating, how can there no rotational relative motion between the screen and the skin?  In a state of shaving, inherently the user is moving the shaving apparatus across the user’s skin.  As the skin isn’t moving during the shaving process, how can there not also be a linear relative motion between the screen and the skin?

Claim 13, lines 10-12 recite, “in a first state the cylindrical screen rotates freely so that there is no relative motion between the cylindrical screen and the skin surface”. The skin isn’t rotationally moving with the screen. If the screen is rotating, how can there no relative motion between the screen and the skin?  In a state of shaving, inherently the user is moving the shaving apparatus across the user’s skin.  As the skin isn’t moving during the shaving process, how can there not also be a linear relative motion between the screen and the skin?

Claim 17, lines 11-13 recite, “in a first state the cylindrical screen rotates freely so that there is no relative motion between the cylindrical screen and the skin surface”. The skin isn’t rotationally moving with the screen. If the screen is rotating, how can there no relative motion between the screen and the skin?  In a state of shaving, inherently the user is moving the shaving apparatus across the user’s skin.  As the skin isn’t moving during the shaving process, how can there also not be a linear relative motion between the screen and the skin?


Claims Not Rejected Over Prior Art
Claims 1-29 are considered to read over the prior art of record because the prior art of record does not teach or suggest the combination of features including a freely rotating screen with no relative motion between the screen and skin as claimed.  However, these claims cannot be considered to be “allowable” at this time due to the rejection(s) under 35 U.S.C. 112, 2nd  paragraph set forth in this Office action.  Therefore, upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action, further consideration of these claims with respect to the prior art will be necessary.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/           Primary Examiner, Art Unit 3724